Chapman, J.
In the case of Sistermans v. Field, 9 Gray, 331, the law is stated to be that, upon proof that a note is founded in illegality, or was obtained or put in circulation fraudulently, an indorsee, before he can recover in a suit upon it, must show that he gave value for it, and that it is not first incumbent on the defendant to show the contrary; and the authorities on the subject are cited. The exceptions in this case must therefore be sustained. It is to be observed, however, that this rule is applicable only to cases where illegality or fraud is in issue; and not to cases where the ground of defence is merely a want or a failure of the consideration. Exceptions sustained.